       Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


BANCO POPULAR DE PUERTO RICO,

      Plaintiff,

                    v.                            Civil No. 15-1637 (FAB)

JORGE ANTONIO LABORDE-
CORRETJER,

      Defendant.


                              MEMORANDUM AND ORDER

BESOSA, District Judge.

      Plaintiff Federal Deposit Insurance Corporation, as receiver

for Doral Bank (“Doral”) (“FDIC-R”) filed a motion to dismiss

defendant         Jorge     Antonio     Laborde-Corretjer          (“Laborde”)’s

counterclaim       pursuant     to    Federal     Rule   of    Civil     Procedure

Rule 12(b)(1) (“Rule 12(b)(1)”). (Docket No. 16.) For the reasons

set forth below, the Court GRANTS the FDIC-R’s motion to dismiss

the counterclaims, with prejudice.              (Docket No. 16.)

I.    Background

      Doral commenced a foreclosure action on January 21, 2015 in

the Puerto Rico Court of First Instance to recover the collateral

pledged     by    Laborde    pursuant    to     Laborde’s     mortgage    contract

(“loan”).        (Docket No. 6, Ex. 1 at pp. 1 and 3.)             On March 30,

2015, Laborde answered and filed his counterclaim.                Id. at pp. 11-

16.
        Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 2 of 8



Civil No. 15-1637 (FAB)                                                      2

     While the foreclosure action was pending in the Puerto Rico

Court   of   First   Instance,    the   Office   of    the   Commissioner   of

Financial Institutions closed Doral and appointed the FDIC as

Doral’s receiver.       See Docket No. 16 at p. 2; United States v.

Maisonet-González, 785 F.3d 757, 759 n.2 (1st Cir. 2015) (“On

February 27, 2015, Doral Bank was closed by the Office of the

Commissioner    of    Financial   Institutions    of    Puerto   Rico,   which

appointed     the     Federal     Deposit   Insurance        Corporation    as

receiver.”).        “[T]he FDIC-R succeeded to all rights, titles,

powers, and privileges of Doral Bank, including the power to

resolve outstanding claims against Doral Bank in receivership.”

See Docket No. 16 at p. 2 (citing 12 U.S.C. § 1821(c)-(d));

O’Melveny & Myers v. FDIC, 512 U.S. 79, 86 (1994) (holding that

pursuant to the language of 12 U.S.C. § 1821(d)(2)(A) the FDIC

“steps into the shoes” of a failed institution).

     The FDIC-R filed a Notice of Substitution in the Puerto Rico

Court of First Instance to substitute Doral “exclusively as the

counterclaim defendant.”          (Docket No. 16 at p. 2.)         In March,

April, and May 2015, “the FDIC-R published a Notice to Creditors

and Depositors of Doral Bank on its website and in local newspapers

which states that Doral Bank was closed and that . . . claims

against Doral Bank in receivership had to be filed with the

Receiver by a deadline.”        (Docket No. 16 at p. 2.)
       Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 3 of 8



Civil No. 15-1637 (FAB)                                                      3

      Laborde “followed the administrative procedure and submitted

a Proof of Claim to the FDIC-R.”          (Docket No. 16 at p. 2; Docket

No. 16, Ex. 2.)        On September 22, 2015, the FDIC-R processed

Laborde’s claim and “rendered a determination to disallow the

claim” because it was “[n]ot proven to the satisfaction” of the

FDIC-R.    See id. at p. 3; Docket No. 16, Ex. 4. 1           The Notice of

Disallowance stipulated:

      Pursuant to 12 U.S.C. Section 1821(d)(6), if you do not
      agree with this disallowance, you have the right to file
      a lawsuit on your claim (or continue any lawsuit
      commenced before the appointment of the Receiver). Your
      lawsuit must be filed within 60 days after the date of
      this notice. You must file your lawsuit either in the
      United States District (or Territorial) Court for the
      District where the Failed Institution’s principal place
      of business was located or in the United States District
      Court for the District of Columbia.

      Lawsuits: If you do not file a lawsuit (or continue any
      lawsuit commenced before the appointment of the
      Receiver) before the end of the 60-day period, the
      disallowance of your claim will be final and you will
      have no further rights or remedies with respect to your
      claim.

Docket No. 16, Ex. 4 (citing 12 U.S.C. § 1821(d)(6)(B)(ii)).                As

of May 3, 2016, Laborde “did not take any affirmative action to

challenge the disallowance of his claim.” (Docket No. 16 at p. 4.)

      On   May   3,   2016,   the   FDIC-R   moved   to   dismiss   Laborde’s

counterclaim for lack of subject-matter jurisdiction.                 (Docket



1 Pursuant to 12 U.S.C. § 1821(d) and (f), the FDIC-R has authority to allow or
disallow claims in a bank receivership. See 12 U.S.C. § 1821(d), (f).
        Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 4 of 8



Civil No. 15-1637 (FAB)                                                            4

No. 16.)        The FDIC-R argues that “[c]ompliance with [12 U.S.C.

§ 1821(d)]’s administrative claims procedure is a jurisdictional

prerequisite to subject-matter jurisdiction” pursuant to 12 U.S.C.

§ 1821(d)(13)(D).        Id. at p. 6.      According to the FDIC-R, Laborde

“has not made any efforts to request the administrative review of

the FDIC-R’s disallowance determination nor has he made any efforts

in    continuing     with    the   present   action,     commenced     before   the

appointment of the receiver, within the period allowed by the

federal statute.”        Id.

II.    Discussion

       A.       Legal Standard

                A party may move to dismiss an action for lack of

subject-matter       jurisdiction.        See     Fed.   R.   Civ.    P.   12(b)(1).

Subject-matter jurisdiction is properly invoked when a plaintiff

asserts     a    colorable     claim   “arising    under”     the    United   States

Constitution or federal law.             28 U.S.C. § 1331; Arbaugh v. Y&H

Corp., 546 U.S. 500, 513 (2006) (internal citation omitted).

“Generally, a claim arises under federal law within the meaning of

section 1331 if a federal cause of action emerges from the face of

a well-pleaded complaint.”             Viqueira v. First Bank, 140 F.3d 12,

17 (1st Cir. 1998) (internal citations omitted).

                In considering a Rule 12(b)(1) motion, the Court “must

credit the plaintiff’s well-pled factual allegations and draw all
      Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 5 of 8



Civil No. 15-1637 (FAB)                                                    5

reasonable inferences in the plaintiff’s favor.”               Merlonghi v.

U.S., 620 F.3d 50, 54 (1st Cir. 2010) (internal citations omitted).

Federal courts are courts of limited jurisdiction, Destek Grp. v.

State of N.H. Pub. Utils. Comm’n, 318 F.3d 32, 38 (1st Cir. 2003),

and a court “ha[s] the duty to construe [its] jurisdictional grants

narrowly.”    Fina Air, Inc. v. United States, 555 F. Supp. 2d 321,

323 (D.P.R. 2008) (Besosa, J.) (internal citations omitted).            The

party asserting jurisdiction carries the burden of showing the

existence of federal jurisdiction.            Viqueira, 140 F.3d at 16

(internal citations omitted).

     B.    FIRREA Review Process

           FIRREA sets forth a statutory claims process “designed

to create an efficient administrative protocol for processing

claims against failed banks.”          Marquis v. FDIC, 965 F.2d 1148,

1154 (1st Cir. 1992).        Pursuant to the review process, the FDIC is

required     “to   publish    notice   that   the   failed    institution’s

creditors must file claims with the FDIC by a specified date, which

must be at least ninety days after publication of the notice.”

Acosta-Ramírez v. Banco Popular de Puerto Rico, 712 F.3d 14, 19

(1st Cir. 2013) (citing 12 U.S.C. § 1821(d)(3)(B)(i)); FDIC v.

Kane, 148 F.3d 36, 38 (1st Cir. 1998).

           If a timely claim is filed, the FDIC must decide whether

to approve or disallow the claim within 180 days.            Acosta-Ramírez,
        Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 6 of 8



Civil No. 15-1637 (FAB)                                                        6

712 F.3d at 19 (citing § 1821(d)(5)(A)(i)); Simon v. FDIC, 48 F.

3d 53, 56 (1st Cir. 1995).       “Claimants then have sixty days from

the date of disallowance or from the expiration of the 180–day

administrative decision deadline to seek judicial review in an

appropriate federal district court (or to seek administrative

review).”     Acosta-Ramírez,     712   F.3d   at   19   (citing    12    U.S.C.

§ 1821(d)(6)(A)).       Once   the   sixty-day      period     expires,   “such

disallowance shall be final, and the claimant shall have no further

rights or remedies with respect to such claim.”          Id. at n.8 (citing

12 U.S.C. § 1821(d)(6)(B)).

            FIRREA   restricts   “the   jurisdiction      of    courts    [from]

hear[ing] certain claims where the plaintiff has not complied with

the statutory claims process” in 12 U.S.C. § 1821 (“section 1821”).

Acosta-Ramírez, 712 F.3d at 19.         Section 1821(d)(13)(D) provides

that:

     Except as otherwise provided in this subsection, no
     court shall have jurisdiction over—

     (i)       any claim or action for payment from, or any
               action seeking a determination of rights with
               respect to, the assets of any depository
               institution for which the [FDIC] has been
               appointed receiver, including assets which the
               [FDIC] may acquire from itself as such receiver;
               or

     (ii)      any claim relating to any act or omission of such
               institution or the [FDIC] as receiver.
        Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 7 of 8



Civil No. 15-1637 (FAB)                                                        7

12 U.S.C. § 1821(d)(13)(D) (emphasis added).             “[T]he failure . . .

to comply with the sixty-day requirement to seek judicial review

of the denial of [] administrative claims also deprives courts of

jurisdiction.”      Acosta-Ramírez, 712 F.3d at 20.             Consequently,

“[c]ompliance with and exhaustion of the administrative procedure

is mandatory.”        FDIC v. Sánchez-Castro, No. 15-1954, 2016 WL

4257336, at *2 (D.P.R. 2016) (García-Gregory, J.) (citing Marquis,

965 F.2d at 1151).      If a claimant fails to comply with the review

process, no court has subject-matter jurisdiction to hear the case.

            A   Court   should    dismiss    claims   with    prejudice    where

claimants fail to exhaust the review process.             See, e.g., FDIC v.

Estrada-Colón, 848 F. Supp. 2d 206, 212-13 (D.P.R. 2012) (Delgado-

Colón, J.); FDIC v. Estrada-Rivera, 813 F. Supp. 2d 265, 269-79

(D.P.R. 2011) (Gelpí, J.); FDIC v. Negrón-Ocasio, No. 15-1888,

2016 WL 3920173 (D.P.R. July 18, 2016) (Delgado-Hernández, J.);

FDIC   v.   Navarro-López,    No.    15-1914,     2016   WL   3461204   (D.P.R.

June 21, 2016) (Delgado-Hernández, J.).

       C.   FDIC-R’s Motion to Dismiss

            Because     Laborde     failed   to   challenge     the     FDIC-R’s

disallowance within the designated time pursuant to the review

process, the Court lacks subject-matter jurisdiction over his

counterclaim.     See Acosta-Ramírez, 712 F.3d at 20; Sánchez-Castro,
         Case 3:15-cv-01637-FAB Document 27 Filed 09/03/19 Page 8 of 8



Civil No. 15-1637 (FAB)                                                    8

No. 15-1954, 2016 WL 4257336, at *2 (citing Marquis, 965 F.2d at

1151).

III. Conclusion

     For the reasons set forth above, the FDIC-R’s motion to

dismiss    the   counterclaim    (Docket    No.   16)   is   GRANTED.    The

counterclaim is dismissed with prejudice.               Judgment shall be

entered accordingly.        Because the Court no longer has subject-

matter jurisdiction over this case, it is remanded to the Court of

First Instance, San Juan Division, case number KCD 2015-182 (905),

to continue the foreclosure action by the holder of the note

against Laborde.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, September 3, 2019.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
